IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL CAPRIGLIONE,                      §
                                          §      No. 138, 2021
       Respondent Below,                  §
       Appellant,                         §      Court Below: Superior Court
                                          §      of the State of Delaware
       v.                                 §
                                          §      CA No. N21C-04-091
STATE OF DELAWARE, ex rel.                §
KATHLEEN JENNINGS,                        §
ATTORNEY GENERAL,                         §
                                          §
       Petitioner Below,                  §
       Appellee.                          §

                                Submitted: July 14, 2021
                                Decided:   July 16, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

                                    ORDER

      This 16th day of July 2021, the Court, having considered the record, the briefs,

and the oral argument of counsel on an expedited basis, has concluded that the

judgment of the Superior Court should be reversed. A more formal opinion, fully

explaining our views, will issue in due course. The mandate shall issue immediately.

The Appellant may take his oath of office.

                                       BY THE COURT:
                                       /s/ Gary F. Traynor
                                       Justice